 Case 3:19-cv-03016-X Document 40 Filed 12/22/20          Page 1 of 23 PageID 1430



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ACKERMAN MCQUEEN, INC.,                    '
                                           '
         Plaintiff,                        '
                                           '
V.                                         '          No. 3:19-cv-3016-X
                                           '
GRANT STINCHFIELD,                         '
                                           '
         Defendant.                        '

                      MEMORANDUM OPINION AND ORDER 1

         Plaintiff Ackerman McQueen, Inc. (“Ackerman” or “AMc”) has filed a Motion

to Compel, see Dkt. No. 21 (the “MTC”), in which it “asks the Court to compel

Defendant, Grant Stinchfield, to answer an interrogatory and produce certain

documents in response to AMc’s written discovery requests,” id. at 1.

         Ackerman, more specifically, requests that the Court “1. Overrule

Stinchfield’s objections based on undue burden and overbreadth: Interrogatory No.

11, [Request for Production (“RFP”)] Nos. 2-4; 2. Overrule Stinchfield’s objections

based on the attorney-client privilege and work product doctrine: RFP Nos. 2-4; 3.

Overrule Stinchfield’s relevance objections: RFP Nos. 17-19; [and] 4. Compel

complete production of the requested documents and information within 10 days of


     1  Under ' 205(a)(5) of the E-Government Act of 2002 and the definition of
Awritten opinion@ adopted by the Judicial Conference of the United States, this is a
Awritten opinion[] issued by the court@ because it Asets forth a reasoned explanation
for [the] court's decision.@ It has been written, however, primarily for the parties, to
decide issues presented in this case, and not for publication in an official reporter,
and should be understood accordingly.

                                           -1-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20         Page 2 of 23 PageID 1431



this Court’s Order.” Id. at 1-2; see also Dkt. No. 22 (brief in support). Ackerman

further contends that “Stinchfield might attempt to create a revisionist history of

the time period before, during, and after the execution of his written statement by

arguing, for example, that he anticipated that he would be sued by AMc as a result

of the statement and that he began seeking legal advice from the Brewer Firm from

day one” and requests that, if Stinchfield does so “in response to this Motion, … that

the Court compel Stinchfield to produce a privilege log for all documents for which

he claims a privilege” and “order an in camera inspection of these documents and

communications so the merits of Stinchfield’s privilege claims may be fairly

adjudicated.” Dkt. No. 22 at 17.

      United States District Judge Brantley Starr has referred the MTC to the

undersigned United States magistrate judge for a hearing, if necessary, and

determination under 28 U.S.C. ' 636(b). See Dkt. No. 24.

      Stinchfiled responded to the MTC, see Dkt. No. 28; see also Dkt. No. 29 (brief

in support), but Ackerman has not filed a reply, and its deadline in which to do so

has passed, see N.D. TEX. L. CIV. R. 7.1(f).

                                     Background

      The parties are familiar with the background of this case, and Judge Starr

very recently recounted it when denying Stinchfield’s motion to dismiss. See Dkt.

No. 37 at 1-4. So the Court will not repeat it here and will instead focus on the

background of disputed discovery requests and responses.

      As to the discovery requests at issues, Ackerman explains as follows:

                                               -2-
  Case 3:19-cv-03016-X Document 40 Filed 12/22/20       Page 3 of 23 PageID 1432



              5. On January 10, 2020, AMc served its First Set of
       Interrogatories and First Request for Production on Stinchfield. The
       discovery requests primarily focused on Stinchfield’s and the Brewer
       Firm’s creation and public dissemination of Stinchfield’s written
       statement, as well as Stinchfield’s net worth. On February 10, 2020,
       Stinchfield served his responses to AMc’s discovery requests
       (“Defendant’s Response”), a true and correct copy of which is included
       in the Appendix at App. 9-13.
              6. This dispute concerns the following discovery requests:
              i. Interrogatory No. 11 – This interrogatory asks Stinchfield to
       identify all persons to whom he or his counsel disseminated
       Stinchfield’s written statement. Appendix at App. 17. Stinchfield has
       indicated that he intends to amend his response and answer this
       interrogatory, but has not done so yet.
              ii. Request for Production (“RFP”) No. 2 – This request seeks all
       drafts and prior versions of the Stinchfield’s written statement.
       Appendix at App. 20. The identification number on the bottom of
       Stinchfield’s statement indicates that it is the eighth version of the
       so-called affidavit. See Appendix at pp. 6-8 (displaying document
       number “482306952-0046, v. 8”).
              iii. RFP No. 3 – This request seeks all communication between
       Stinchfield and any member of the Brewer Firm that occurred prior to
       Stinchfield’s retention of the Brewer Firm and/or the Brewer
       Storefront as counsel. Appendix at App. 21.
              iv. RFP No. 4 - This request seeks production of communications
       between Stinchfield and any non-attorney employee in the Brewer
       Firm’s public-relations group. Id.
              v. RFP Nos. 17-19 – These requests seek information related to
       Stinchfield’s net worth, including tax returns, checking, savings, and
       brokerage account statements, and personal financial statements.
       Appendix at App. 26-27. AMc is seeking exemplary damages in this
       case. Compl. at ¶58.c.

Dkt. No. 22 at 3-4 (footnotes omitted). Ackerman asserts that, “[b]ecause

Stinchfield’s objections to these discovery requests are improper, the Court should

overrule them and compel Stinchfield to properly respond to each of the requests.”

Id. at 4.




                                          -3-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20         Page 4 of 23 PageID 1433



      Stinchfield responds, explaining that, “[a]lthough Stinchfield argues that his

affidavit is protected by the litigation privilege doctrine, the parties have begun

limited discovery.” Dkt. No. 29 at 2. Judge Starr has now denied that motion to

dismiss, explaining that “arguments on whether the judicial proceedings privilege

applies or not to Stinchfield’s affidavit are premature at the motion to dismiss

stage” and that “[d]iscovery must happen before the Court can determine if the

privilege applies.” Dkt. No. 37 at 7.

      But, even without the benefit of that ruling, Stinchfield responds to the MTC

by explaining:

             On January 10, 2020, AMc served Stinchfield with its first set of
      requests for production and its first set of Interrogatories, (“Requests”).
             On February 10, 2020, Stinchfield served his answers to the
      Requests, asserting proper objections.
             On March 10, 2020, Stinchfield and AMc met and conferred
      regarding the Requests.
             During the meet and confer, Stinchfield agreed to produce
      non-privileged documents that were responsive to AMc’s Requests.
      Stinchfield produced documents that same day.
             On September 22, 2020, AMc inquired further into information
      it sought from Stinchfield. Its inquiry pertained to seven of its
      discovery requests: Requests for Production 2-4, 17-19 and
      Interrogatory Number 11. Stinchfield agreed to supplement his
      answers to specific discovery requests and stated that he would
      withhold documents based on privilege. On the same day, AMc filed
      this motion to compel. AMc did not give Stinchfield time to produce a
      privilege log or serve his supplemental answers as Stinchfield stated
      he would during the meet and confer.
             On September 28, 2020, Stinchfield served AMc with his
      supplemental answers to AMc’s Interrogatory number 11 and Request
      for Production number 4, 9 which fully resolved any issues pertaining
      to these specific discovery requests.

Dkt. No. 29 at 2-3 (footnotes omitted).


                                          -4-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20            Page 5 of 23 PageID 1434



      Stinchfield contends that he “withheld documents based on the proper

assertion of the work product and common interest privileges” and that the Court

should therefore deny Ackerman’s MTC and award Stinchfield his reasonable

attorneys’ fees in connection with this motion. Id. at 3.

                                  Legal Standards

      The Court has previously laid out standards that govern a Federal Rule of

Civil Procedure 37(a) motion to compel as to Federal Rule of Civil Procedure 34

requests for production and Federal Rule of Civil Procedure 33 interrogatories, and

those standards are incorporated, but will not be repeated, here, including as to the

general standards governing attorney work product as well as attorney-client

privilege under Texas law. See Zenith Ins. Co. v. Texas Institute for Surgery, L.L.P.,

328 F.R.D. 153, 162-163 (N.D. Tex. 2018); Lopez v. Don Herring Ltd., 327 F.R.D.

567, 573-86 (N.D. Tex. 2018); Total Rx Care, LLC v. Great N. Ins. Co., 318 F.R.D.

587, 595-96 (N.D. Tex. 2017).

      As a threshold matter, although this is a diversity case in which the parties

agree that Texas substantive law applies, the issue of whether documents are

exempt from discovery under the attorney work product doctrine is governed by

federal law in diversity cases, such as this, because work product is not a

substantive privilege within the meaning of Federal Rule of Evidence 501. See

Zenith Ins., 328 F.R.D. at 162. Stinchfield, as the responding party seeking to

withhold responsive documents or materials, has the burden of demonstrating that

the work-product doctrine applies:

                                           -5-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20        Page 6 of 23 PageID 1435



             Like all privileges, the work product doctrine must be strictly
      construed. The burden is on the party who seeks work product
      protection to show that the materials at issue were prepared by its
      representative in anticipation of litigation or for trial. A general
      allegation of work product protection is insufficient to meet this
      burden. Instead, a clear showing must be made which sets forth the
      items or categories objected to and the reasons for that objection. The
      proponent must provide sufficient facts by way of detailed affidavits or
      other evidence to enable the court to determine whether the documents
      constitute work product. Although a privilege log and an in camera
      review of documents may assist the court in conducting its analysis, a
      party asserting the work product exemption still must provide a
      detailed description of the materials in dispute and state specific and
      precise reasons for their claim of protection from disclosure. In fact,
      resort to in camera review is appropriate only after the burdened party
      has submitted detailed affidavits and other evidence to the extent
      possible.

Id. (citation and internal quotation marks omitted).

      And federal common law governs the common interest doctrine=s application

to any work product protection. See Windsor v. Olson, No. 3:16-cv-934-L, 2019 WL

77228, at *7 (N.D. Tex. Jan. 2, 2019). As this Court has previously explained,

      [r]epresentations involving multiple clients with separate counsel call
      for the application of what have been called the joint-defense or
      common-interest doctrine. The joint-defense or common-interest
      doctrine extends certain privileges, typically the attorney-client
      privilege and work product protection, to documents that are prepared
      by parties sharing a common litigation interest that would otherwise
      not enjoy such privilege. See FTC v. Think All Publishing, L.L.C., No.
      4:07-cv-011, 2008 WL 687456, at *1 (E.D. Tex. Mar.11, 2008) (citing
      Ferko v. NASCAR, 219 F.R.D. 396, 401 (E.D. Tex. 2003)). AThus, while
      the attorney-client and work product privileges are typically waived
      upon disclosure to a third party, where that third party >share[s] a
      common legal interest= with the producing entity, such production does
      not waive either privilege.@ Id. (quoting Ferko, 219 F.R.D. at 401).
             The joint-defense or common-interest doctrine applies under
      federal common law in the Fifth Circuit to A(1) communications
      between co-defendants in actual litigation and their counsel and (2)
      communications between potential co-defendants and their counsel.@

                                         -6-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20           Page 7 of 23 PageID 1436



         [In re Santa Fe Int=l Corp., 272 F.3d 705, 710 (5th Cir. 2001)] (internal
         citations omitted). The joint-defense or common-interest doctrine
         Aextends the attorney-client privilege to communications prompted by
         threatened or actual civil or criminal proceedings and intended to
         facilitate representation between potential co-defendants with a
         common legal interest and their counsel.@ Autobytel, Inc. v. Dealix
         Corp., 455 F. Supp. 2d 569, 576 (E.D. Tex. 2006) (citing Santa Fe, 272
         F.3d at 710-11). The doctrine Aexists to protect communications
         between two parties or attorneys that share a common legal interest,@
         and, A[f]or example, courts have found that co-defendants, an insurer
         and an insured, and a patentee and a licensee share a common legal
         interest.@ Ferko v. NASCAR, 219 F.R.D. 403, 406 (E.D. Tex. 2003). But
         the Adoctrine is to be narrowly construed because, although policy
         considerations support its use in some circumstances, it is >an obstacle
         to truth seeking.=@ Think All Publishing, 2008 WL 687456, at *1. For
         communications between potential co-parties to be covered by the
         doctrine, Athere must be a palpable threat of litigation at the time of
         the communication, rather than a mere awareness that one=s
         questionable conduct might some day result in litigation, before
         communications between one possible future co-defendant and another
         ... could qualify for protection.@ Santa Fe, 272 F.3d at 711.

Nieman v. Hale, No. 3:12-cv-2433-L-BN, 2013 WL 6814789, at *2 (N.D. Tex. Dec. 26,

2013).

         The United States Court of Appeals for the Fifth Circuit has more recently

explained in an unpublished opinion that

         this court has not expressly held that the privilege is inapplicable to
         co-plaintiffs. Several courts B including lower courts in this circuit B
         have held that the privilege extends to co-plaintiffs in litigation.
                But we need not reach this issue. Even if we were to conclude
         that the common legal interest privilege extends to some
         communications between Morgan Stanley and Safeguard's counsel, the
         privilege does not apply to the remaining communication at issue.
         Communications may be protected by the common legal interest
         privilege only if those communications A>further a joint or common
         interest.=@ In re Santa Fe Int'l Corp., 272 F.3d at 711-12 (quoting Aiken
         v. Tex. Farm Bureau Mut. Ins. Co., 151 F.R.D. 621, 623 (E.D. Tex.
         1993)) (emphasis added).... We have reviewed the parties' summaries


                                            -7-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20        Page 8 of 23 PageID 1437



      of the remaining communication, and we conclude that it was not
      made in furtherance of (but rather is diametrically opposed to) the
      prosecution of the Insurance Litigation. As such, the common legal
      interest privilege does not apply to this communication.

BCR Safeguard Holding, L.L.C. v. Morgan Stanley Real Estate Advisor, Inc., 614 F.

App=x 690, 703-04 (5th Cir. 2015) (citations, emphasis, and footnotes omitted). But

the Fifth Circuit also noted that, A[e]ven if the common legal interest privilege

extends to plaintiffs, we also question whether the privilege could apply to any of

the communications between Morgan Stanley and Safeguard, which were not

>co-plaintiffs= in the Insurance Litigation (Safeguard was the sole plaintiff)@ and

that, A[a]lthough Morgan Stanley had some interest in the litigation due to its

interest in Safeguard (via PPF), such an interest may be insufficient to give rise to

the privilege.@ Id. at 704 n.20; accord Windsor, 2019 WL 77228, at *10 (“Even

assuming that the federal common law common interest doctrine extends to

communications between counsel for these plaintiffs in separate actions, Windsor

has not met his burden to show or explain how each communication was made to

further a joint or common interest that he shared with Mark or Tammy Smith.”).

      Stinchfield, here too, bears the burden of demonstrating any common interest

doctrine=s applicability to any withheld communications or documents. See Santa

Fe, 272 F.3d at 710.

      And, as to waiver of work product protection, the Court has previously

explained that

      [t]he work-product doctrine is very different from the attorney-client
      privilege with regard to possible waiver. Although the attorney-client

                                         -8-
     Case 3:19-cv-03016-X Document 40 Filed 12/22/20         Page 9 of 23 PageID 1438



         privilege exists to protect the confidential communications between an
         attorney and client and, thus, is generally waived by disclosure of
         confidential communications to third parties, the work-product
         protection exists to Apromote the adversary system by safeguarding the
         fruits of an attorney's trial preparations from the discovery attempts of
         an opponent.@ Shields v. Sturm, Ruger & Co., 864 F.2d 379, 382 (5th
         Cir. 1989). ATherefore, the mere voluntary disclosure to a third person
         is insufficient in itself to waive the work product privilege.@ Id. That is,
         Abecause the work product privilege looks to the vitality of the
         adversary system rather than simply seeking to preserve
         confidentiality, it is not automatically waived by the disclosure to a
         third party.@ In re Grand Jury Subpoena, 220 F.3d 406, 409 (5th Cir.
         2000). But such a Adisclosure does waive protection if it has
         substantially increased the opportunities for potential adversaries to
         obtain the information.@ Ecuadorian Plaintiffs v. Chevron Corp., 619
         F.3d 373, 378 (5th Cir. 2010) (internal quotation marks omitted). And,
         for example, Athe work product privilege is waived when the attorney
         requests the witness to disclose the information or when the attorney
         discloses the information to the court voluntarily or makes no objection
         when it is offered.@ Shields, 864 F.2d at 382.
                AUnlike the attorney-client privilege, the burden of proving
         waiver of work product immunity falls on the party asserting waiver.@
         [S.E.C. v. Brady, 238 F.R.D. 429, 444 (N.D. Tex. 2006)]; accord
         Ecuadorian Plaintiffs, 619 F.3d at 379 & n.10 (party asserting
         work-product protection is not required to prove non-waiver). AIf the
         party is successful, waiver of work product immunity will be limited to
         the materials actually disclosed.@ Brady, 238 F.R.D. at 444.
                AWhat constitutes a waiver with respect to work-product
         materials depends, of course, upon the circumstances.@ United States v.
         Nobles, 422 U.S. 225, 239 n.14, 95 S. Ct. 2160, 45 L. Ed. 2d 141 (1975).

Mir v. L-3 Comm=ns Integrated Sys., L.P., 315 F.R.D. 460, 467 (N.D. Tex. 2016).

                                         Analysis

I.       RFP No. 2

         RFP No. 2 seeks “[a]ll drafts or prior versions of your affidavit.”

         Ackerman notes in its opening brief that “[t]he identification number on the

bottom of Stinchfield’s statement indicates that it is the eighth version of the


                                              -9-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20         Page 10 of 23 PageID 1439



so-called affidavit” and further explains that “[t]his request calls for the production

of versions one through seven.” Dkt. No. 22 at 4, 6-7.

      Ackerman explains that “Stinchfield objects that the request is ‘unduly broad

and overly burdensome since it requires production of ‘all documents,’’ which []

makes no sense in this context,” where “[p]roducing seven documents is not unduly

burdensome” and “[t]he drafts of the written statement, coupled with the

communications requested in RFP Nos. 3 and 4 discussed below, will enable AMc to

test Stinchfield’s perception and credibility, as they will show what changes were

made in the seven prior iterations of the written statement, why, and at whose

request,” and so “are relevant and ought to be produced.” Id. at 7.

      Ackerman also asks the Court to overrule Stinchfield’s attorney-client

privilege and work product objections to RFP 2, as to which Ackerman contends:

      RFP No. 2 seeks production of all drafts of Stinchfield’s written
      statement. Neither the work product doctrine nor the attorney-client
      privilege applies.
             Stinchfield’s so-called affidavit is no different than any other
      witness statement or questionnaire that purports to set out the
      underlying facts of the lawsuit. It should therefore be devoid of any
      legal strategy or attorney mental impressions that would otherwise be
      protected by the work-product privilege. See Walker, 2008 U.S. Dist.
      LEXIS 81919, at *17-19; Infosystems, Inc., 197 F.R.D. at 306-07. The
      attorney-client privilege does not apply because Stinchfield’s written
      statement was not a confidential communication with an attorney for
      the purpose of securing legal advice. Moreover, this document was
      created and executed before an attorney-client relationship began
      between Stinchfield and his current counsel, further precluding
      application of the attorney-client privilege per the cases cited above.

Dkt. No. 22 at 14-15.

      Stinchfield responds that

                                          -10-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20       Page 11 of 23 PageID 1440



      AMc seeks drafts of Stinchfield’s affidavit, which were prepared during
      an ongoing litigation between the NRA and AMc. Stinchfield properly
      objected to this request – and withheld documents responsive to it –
      because the information is protected by the work product privilege.
      AMc’s challenge to Stinchfield’s assertion of privilege is meritless.
              Courts within this circuit hold that after a party properly
      establishes the work product privilege, the party that seeks discovery
      bears the burden to demonstrate waiver of work product. In general,
      there are three distinct grounds on which a party may be entitled to
      the production of work product: (1) disclosure to a third party, (2)
      where the party asserting the work product places the material “at
      issue,” and (3) “substantial need for the materials to prepare its case
      without undue hardship.” AMc failed to establish any of these three
      grounds to waive Stinchfield’s work product privilege.
              First, there has been no disclosure to the third party. In
      December of 2019 a few months after the NRA initiated a lawsuit
      against AMc in the Northern District of Texas, Stinchfield – a former
      host of NRA TV – approached Brewer with factual knowledge
      regarding AMc’s operation. After meeting with Brewer, Stinchfield
      supplied an affidavit to Brewer in connection with the NRA’s litigation
      against AMc. As the NRA’s counsel, Brewer provided its mental
      impressions and opinions to Stinchfield’s affidavit in preparation for
      the litigation against AMc. The drafts were kept confidential and only
      circulated within Brewer.
              Second, AMc fails to establish that withholding these documents
      are placing the material at issue. To place work product at issue in
      litigation, courts hold that a party must “rely on” the work product “to
      prove its claims in the case.” Stinchfield does not intend to
      affirmatively rely on privileged communications to support its claim or
      defense. Instead, Stinchfield argues that AMc’s claims against him are
      barred by the ligation privilege doctrine and that his testimony is true.
              Third, AMc has not proven that there is a substantial need for
      the drafts of Stinchfield’s affidavit. Because of the nature of AMc’s
      claims for defamation and business disparagement, AMc fails to
      establish that without these drafts they will be unable to prepare its
      claims. There is not a substantial need for the drafts of Stinchfield’s
      affidavit nor is AMc injured in anyway if they do not receive the drafts.
              Therefore, AMc’s request to compel Stinchfield to produce
      documents responsive to request for production number 2 should be
      denied.

Dkt. No. 29 at 4-6 (footnotes omitted).


                                          -11-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20         Page 12 of 23 PageID 1441



      Stinchfield does not attempt to defend withholding the drafts of his affidavit

or written statement based on the attorney-client privilege. And Stinchfield has not

attempted to justify or press his undue burden or overbreadth objections in

response to the MTC, and those objections are therefore waived or, in any event,

overruled for failure to support them. See Lopez, 327 F.R.D. at 583.

      As for work product protection, Ackerman’s argument, read in isolation,

suggests that that protection extends only to materials that reveal legal strategy or

attorney   mental    impressions.   But    materials    reflecting   attorney   opinion

work-product are only subject to additional protections against disclosure under

Federal Rule of Civil Procedure 26(b)(3)(B). The doctrine more generally “provides

for the qualified protection of documents and tangible things prepared by or for a

party or that party’s representative ‘in anticipation of litigation or for trial,’” and

“[a] document need not be generated in the course of an ongoing lawsuit in order to

qualify for work product protection,” “[b]ut the primary motivating purpose behind

the creation of the document must be to aid in possible future litigation.” Zenith,

328 F.R.D. at 162 (internal quotation marks omitted).

      But Stinchfield has met not his burden to establish the protection’s

prerequisites as to the drafts of his affidavit or written statement submitted in

connection with a separate case. Even assuming these materials prepared in

connection for another case – the dissemination of the final, signed version of which

forms the basis for the claims in this case – could be protected under Rule 26(b)(3)

from disclosure in this case, but see generally Wright, Miller, & Marcus, FED. PRAC.

                                          -12-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20       Page 13 of 23 PageID 1442



& PROC.: Civil 2d § 2024, Stinchfield’s brief does not attempt to explain how he has

met his burden to show each draft is protected from disclosure in this case as

attorney work product under Rule 26(b)(3), see Dkt. No. 29 at 4 (“AMc seeks drafts

of Stinchfield’s affidavit, which were prepared during an ongoing litigation between

the NRA and AMc. Stinchfield properly objected to this request – and withheld

documents responsive to it – because the information is protected by the work

product privilege. AMc’s challenge to Stinchfield’s assertion of privilege is

meritless.”); Dkt. No. 30-6 (“After my meeting with Brewer, I supplied the factual

testimony to Brewer and signed an affidavit that explained my view on NRA TV’s

viewership numbers.”).

      Stinchfield does submit an affidavit from one of the NRA’s attorneys who

suggests that some portion of some draft of Stinchfield’s affidavit includes her

substantive revisions that reflect “mental impressions, legal theories, and

litigation-strategy outlook with respect to both the NRA-Ackerman Lawsuits and

several Other NRA Matters.” Dkt. No. 30-7. But that alone does not meet the

burden to show that the draft affidavits or written statements on the whole qualify

for work product protection in this case.

      Stinchfield has not established that drafts of his affidavit or written

statement qualify for protection under Rule 26(b)(3). But, consistent with the

Court’s obligation under Rule 26(b)(3)(B), Stinchfield may be able to properly redact

certain materials in those documents to protect against disclosure of the mental

impressions, conclusions, opinions, or legal theories of an attorney concerning the

                                            -13-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20       Page 14 of 23 PageID 1443



litigation. If he does so, he must also properly support withholding (through

redaction) those portions of the documents in compliance with Federal Rule of Civil

Procedure 26(b)(5).

      The Court grants in part the MTC as to RFP No. 2, overrules Stinchfield’s

objections to RFP No. 2 except to the limited extent explained above under Rule

26(b)(3)(B), and orders Stinchfield to, by January 13, 2021, serve an amended

response to, and, produce all previously unproduced, responsive documents in

Stinchfield’s possession, custody, or control in response to, RFP No. 2 in compliance

with Federal Rules of Civil Procedure 26(b)(5)’s and 34(b)’s requirements.

II.   RFP No. 3

      RFP No. 3 seeks “[a]ll documents and communications exchanged between

you and Brewer concerning your affidavit that pre-date your retention of Brewer as

counsel in this lawsuit. For point of reference, you represented to the undersigned

on January 2, 2020, that you had not yet retained counsel.”

      Ackerman explains in its opening brief that “[t]his request seeks all

communication between Stinchfield and any member of the Brewer Firm that

occurred prior to Stinchfield’s retention of the Brewer Firm and/or the Brewer

Storefront as counsel” and notes that “Defendant’s answer was signed by William A.

Brewer III on behalf of the Brewer Firm” but that, “[s]ince then, Defendant’s

pleadings, discovery requests, discovery responses, etc. have been signed by Ian

Shaw on behalf of Brewer Storefront, PLLC, the self-professed pro bono arm of the

Brewer Firm.” Dkt. No. 22 at 4 & n.10.

                                         -14-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20       Page 15 of 23 PageID 1444



      Stinchfield has objected that this request is unduly burdensome and overly

broad, but Ackerman asserts that these objections should be overruled where

“Stinchfield signed the written statement on or about December 10, 2019” and,

“[p]resumably there were some communications that took place before then given

that it is the eighth version of the written statement,” and where “[i]t seems

unlikely that the volume of communications could have possibly risen to the level of

being ‘unduly burdensome’ to produce in only a few weeks.” Id. at 7.

      Ackerman also asks the Court to overrule Stinchfield’s attorney-client

privilege and work product objections to RFP 3, as to which Ackerman contends:

             RFP No. 3 seeks production of all communications between
      Stinchfield and the Brewer Firm concerning Stinchfield’s written
      statement that pre-date Stinchfield’s retention of the Brewer Firm or
      the Brewer Storefront as his counsel in this action. Stinchfield
      executed his so-called affidavit on December 10, 2019. AMc filed suit
      against Defendant on December 20, 2019, which is presumably the
      first date that Stinchfield became aware that he even needed
      representation. [See Doc. 1, Pl.’s Original Compl.] Yet even as of
      January 2, 2020, Stinchfield firmly maintained that he had not yet
      hired a lawyer and wanted to try to resolve matters himself. See
      Appendix at App. 4-5. Accordingly, any communications that occurred
      prior to the date Stinchfield approached the Brewer Firm about
      representing him in this matter were simply the Brewer Firm’s
      communications with a third-party witness – communications that are
      not afforded protection under the attorney-client privilege. See Blum,
      2003 U.S. Dist. LEXIS 2499, at *5.
             Likewise, these communications should not protected by the
      work-product doctrine because they theoretically should relate solely to
      the underlying facts stated in Stinchfield’s affidavit, and any attempt
      by counsel to “put words in the mouth” of Stinchfield would not be
      protected by the work-product privilege. See Infosystems, 197 F.R.D. at
      306-07; see also Walker, 2008 U.S. Dist. LEXIS 81919, at *17-19. AMc
      is thus entitled to theses communications.

Dkt. No. 22 at 15-16 (footnote omitted).

                                           -15-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20        Page 16 of 23 PageID 1445



      Stinchfield responds that

      AMc’s request for production number 3 is protected by the common
      interest privilege. Stinchfield and the NRA share a common issue,
      which pertain to the AMc’s operation: NRA TV’s viewership numbers
      were distorted, and as a result both Stinchfield and the NRA suffered
      injury.
              In Aiken v. Texas Farm Bureau Mutual Insurance Co., the court
      explained that: “common interest privilege encompasses shared
      communications between various co-defendants, actual or potential,
      and their attorneys, prompted by threatened or actual, civil or criminal
      proceedings, to the extent that they concern common issues and are
      intended to facilitate representation in possible subsequent
      proceedings, or whenever the communication was made in order to
      facilitate the rendition of legal services to each of the clients involved
      in the conference.”
              Here, when Stinchfield – as a former employee of AMc –
      approached Brewer as a witness, he supplied factual testimony in
      connection with NRA’s dispute against AMc. Both Stinchfield and the
      NRA had common issues with AMc regarding its distorted NRATV
      viewership numbers.
              Although he felt an obligation to the NRA to reveal his
      knowledge by supplying an affidavit, Stinchfield believed an imminent
      lawsuit by AMc would be filed against him. Only eight days after AMc
      received Stinchfield’s affidavit with the NRA’s Second Set of Request
      for Admissions, AMc filed this lawsuit.
              From the outset, the NRA and Stinchfield shared common issues
      and interests: establishing that AMc had deceived the NRA and
      provided distorted NRA TV viewership analytics, and the information
      shared was intended to facilitate representation in possible subsequent
      proceedings.
              Therefore, AMc’s request to compel Stinchfield to produce
      documents responsive to request for production number three should
      be denied.

Dkt. No. 29 at 6-7 (footnotes omitted).

      Stinchfield has not met his burden to extend the attorney-client privilege or

work product protection to his pre-litigation, pre-hiring communications with the

Brewer firm. The common interest that he identifies is not the sort of common


                                          -16-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20       Page 17 of 23 PageID 1446



litigation interest between actual or potential co-defendants that the doctrines

cover. And Stinchfield cannot show a palpable threat of litigation at the time of the

communications in which he voluntarily engaged to produce a witness statement by

pointing to possible litigation that might result from disclosure of that witness

statement. Further, Stinchfield has not attempted to justify or press his undue

burden or overbreadth objections in response to the MTC, and those objections are

therefore waived or, in any event, overruled for failure to support them. See Lopez,

327 F.R.D. at 583.

       The Court grants the MTC as to RFP No. 3, overrules Stinchfield’s objections

to RFP No. 3, and orders Stinchfield to, by January 13, 2021, serve an amended

response – without objections – to, and, produce all previously unproduced,

responsive documents in Stinchfield’s possession, custody, or control in response to,

RFP No. 3 in compliance with Federal Rule of Civil Procedure 34(b)’s requirements.

III.   RFP No. 4

       RFP No. 4 seeks “[a]ll documents and communications between you and the

public relations, crisis management, and political strategies group at Brewer

concerning your affidavit.”

       Ackerman explains in its opening brief that Stinchfield has objected that this

request is unduly burdensome and overly broad, but Ackerman asserts that these

objections should be overruled where Stinchfield cannot meet his burden to show

that this request is overly broad, burdensome, or oppressive and where “he has

failed to comply with Rule 34 by failing to indicate what responsive materials, if

                                         -17-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20         Page 18 of 23 PageID 1447



any, are being withheld on the basis of his objections.” Dkt. No. 22 at 6. According to

Ackerman, “[t]he written statement is plainly at issue in this action and, therefore,

the request is not overly broad. With regard to the alleged burdensomeness of the

request, it is unlikely that the number of documents and communications he

exchanged with the public-relations division at the Brewer Firm could reach the

requisite amount to constitute an undue burden in such a short time.” Id. at 8.

      Ackerman also asks the Court to overrule Stinchfield’s attorney-client

privilege and work product objections to RFP 4, as to which Ackerman contends:

      These communications are highly relevant. As Stinchfield’s written
      statement was provided to the media soon after its execution,
      exchanges between Stinchfield and the public-relations group are
      likely to reveal the level of knowledge and intent that both Stinchfield
      and his counsel had regarding the intended use of the written
      statement and the manner and method in which it would be
      disseminated publicly. These communications are not protected by the
      attorney-client privilege because, as the Public Affairs group employs
      only non-lawyers who are not subordinates of any lawyers in a legal
      capacity (as distinguished from, say, legal assistants or paralegals),
      these individuals are not involved with the provision of legal services,
      and therefore, any communications could not possibly be for the
      purpose of obtaining or providing legal advice. See Kelly, 569 F.2d at
      938; In re Vioxx Prods. Liab. Litig., 501 F. Supp. 2d at 807; Calvin
      Klein, 198 F.R.D. at 55.
             These communications with non-lawyer public-relations
      employees are not protected by the work-product doctrine for the same
      reason. These non-lawyer employees simply do not – and cannot –
      engage in the type of legal strategy and other attorney mental
      processes that fall within this privilege. See Nobles, 422 U.S. at 237-38.
      Furthermore, the services they provided in this particular instance –
      assisting Stinchfield in disseminating a defamatory press release
      under the guise of a court document – were ordinary public relations
      services unrelated to any attorney’s mental process. Calvin Klein, 198
      F.R.D. at 54-55 (PR firm’s making calls to various media to comment
      on developments in the litigation and “finding friendly reporters” were
      ordinary public relations advice not protected by attorney-client

                                          -18-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20         Page 19 of 23 PageID 1448



        privilege or work product doctrine, even if also helpful to attorney in
        formulating legal strategy); see also Fed. R. Civ. P. 26(b)(2)(A).

Dkt. No. 22 at 16-17.

        Stinchfield responds that he, on September 28, 2020, “supplied AMc with his

supplemental answers that properly and adequately answered AMc’s Request for

Production number 4”; that he “does not have any documents in his possession

responsive to this request”; and that the Court “should deny AMc’s request to

compel Stinchfield to answer AMc’s Request for Production number 4.” Dkt. No. 29

at 7.

        Stinchfield’s supplemental answer and objections includes only an objection

that this RFP “is overly broad since it requires the production of ‘[a]ll documents’ no

matter how tangential they may be to issues in this case” but then answers, without

qualification, that Stinchfield “does not have any documents responsive to Request

Number 4.” Dkt. No. 30-5 at 4.

        Based on this supplemental answer, the Court denies the MTC as to RFP No.

4.

IV.     RFP Nos. 17-19

        RFP No. 17 seeks “[y]our federal and state income tax returns, including

schedules, for the years 2018 to the present.” RFP No. 18 seeks “[a]ll monthly or

other periodic statements from January 1, 2019, to the present for all checking,

savings, and investment accounts held by you, in whole or in part.” And RFP No. 19




                                          -19-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20          Page 20 of 23 PageID 1449



seeks “[a]ny and all personal financial statements reflecting your assets and

liabilities at any time from January 1, 2018, to the present.”

      Ackerman explains in its opening brief that

      [t]hese requests seek information related to Stinchfield’s personal net
      worth, including tax returns, bank accounts, and financial statements.
      Stinchfield objects that this request is “unduly burdensome and
      overbroad” due to his assertion that this information is irrelevant. AMc
      is seeking exemplary damages in this case, making Stinchfield’s
      financial condition and net worth relevant. See Hanan v. Crete Carrier
      Corp., No. 3:19-cv-149-B, 2019 U.S. Dist. LEXIS 193409, at *22 (N.D.
      Tex. Nov. 6, 2019) (permitting discovery concerning net worth as being
      relevant and proportional to the needs of the case given the plaintiff’s
      claim for exemplary damages); Curlee v. United Parcel Serv., Inc.
      (Ohio), No. 3:13-cv-344-P, 2014 U.S. Dist. LEXIS 121536, 2014 WL
      4262036, at *2 (N.D. Tex. Aug. 29, 2014) (“A defendant's net worth is
      relevant in a suit involving exemplary damages.”). Thus, the request is
      not overly broad.

Dkt. No. 22 at 8.

      Stinchfield responds that “[n]umerous courts have held that because tax

returns are ‘highly sensitive documents,’ their discovery requires that the

requesting party demonstrate both: (1) that the requested tax information is

‘relevant’ to the subject matter of the action; and (2) that there is a ‘compelling need’

for the information because the information contained in the tax returns is not

‘otherwise readily obtainable’ through alternative forms of discovery such as

depositions or sworn interrogatory answers.” Dkt. No. 29 at 8 (footnote omitted).

According to Stinchfield, “AMc has not provided a compelling need for Stinchfield’s

highly sensitive documents,” where, “[i]n order to demonstrate a compelling need

for the disclosure of tax returns, a party must show that it has attempted to obtain


                                           -20-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20          Page 21 of 23 PageID 1450



the requested information through the use of less intrusive forms of discovery, and

AMc has failed to do so,” and where “AMc has not cited to any case law that

explains to the court its compelling need for Stinchfield’s personal financial

information.” Id. (footnotes omitted). “Instead AMc has sent one request for

production and now has filed the motion to compel.” Id.

      As the Court has previously explained, “[t]ax returns are neither privileged

nor undiscoverable,” but “[t]hey do, however, contain sensitive information and

should be produced only after a showing of relevance by the party seeking

production, after which the burden shifts to the party opposing production to show

other sources exist from which the information contained in the returns may be

readily obtained.” Gondola v. USMD PPM, LLC, 223 F. Supp. 3d 575, 587 (N.D.

Tex. 2016) (internal quotation marks omitted). Here, Ackerman has explained why

discovery of information related to Stinchfield’s personal net worth, including tax

returns, bank accounts, and financial statements, is relevant, and Stinchfield has

not shown otherwise or shown that other sources exist from which the information

contained in these documents may be readily obtained.

      The Court grants the MTC as to RFP Nos. 17-19, overrules Stinchfield’s

objections to these requests, and orders Stinchfield to, by January 13, 2021, serve

an amended response – without objections – to, and, produce all previously

unproduced, responsive documents in Stinchfield’s possession, custody, or control in

response to, RFP Nos. 17, 18, and 19 in compliance with Federal Rule of Civil

Procedure 34(b)’s requirements.

                                        -21-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20         Page 22 of 23 PageID 1451



V.      Interrogatory No. 11

        Interrogatory No. 11 asks Stinchfield to “Please identify all persons to whom

you disseminated the affidavit.”

        Ackerman explains in its opening brief that “Stinchfield has indicated that he

intends to amend his response and answer this interrogatory, but has not done so

yet.” Dkt. No. 22 at 3. Ackerman also notes that “Stinchfield has objected to this

interrogatory as ‘unduly broad and overly burdensome since it requires

identification of ‘all documents,’ which is nonsensical on its face – the interrogatory

does not even ask for identification of documents,” and Ackerman asserts that “the

objection should be overruled.” Id. at 6.

        In response to the MTC, Stinchfield explains that, “[o]n September 28, 2020,

[he] served AMc with his supplemental answer[] to AMc’s Interrogatory number

11,” “which fully resolved any issues pertaining to th[is] specific discovery

request[].” Dkt. No. 29 at 3; see also id. at 4, 9. Stinchfield asserts that “the court

should deny AMc’s request to compel Stinchfield to answer AMc’s Interrogatory

number 11.” Id. at 9.

        The Court agrees. Although Stinchfield’s effort to incorporate his general

objections is invalid, see Heller v. City of Dallas, 303 F.R.D. 466, 483-84 (N.D. Tex.

2014); Lopez v. Don Herring Ltd., 327 F.R.D. 567, 591-92 (N.D. Tex. 2018),

Stinchfield appears to have now fully answered the interrogatory, see Dkt. No. 30-5

at 3.

        The Court denies the MTC as to Interrogatory No. 11.

                                            -22-
 Case 3:19-cv-03016-X Document 40 Filed 12/22/20      Page 23 of 23 PageID 1452



VI.   Award of expenses

      Under Federal Rule of Civil Procedure 37(a)(5)(C), the Court determines that,

considering all of the circumstances here and the Court=s rulings above as to the

discovery requests at issue, the parties will bear their own expenses, including

attorneys’ fees, in connection with the MTC.

                                   Conclusion

      For the reasons and to the extent explained above, the Court GRANTS in

part and DENIES in part Ackerman’s Motion to Compel [Dkt. No. 21].

      SO ORDERED.

      DATED: December 22, 2020



                                      _________________________________________
                                      DAVID L. HORAN
                                      UNITED STATES MAGISTRATE JUDGE




                                        -23-
